       Case 1:18-cv-08010-MKV-JLC Document 97 Filed 08/19/21 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/19/2021
 DEVENDRA RAJ ACHARYA,

                            Plaintiff,
                                                                 1:18-cv-08010-MKV
                     -against-
                                                                        ORDER
 JIMMY K. SOLANKI,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed its Second Amended Complaint on May 22, 2020. [ECF No. 49]. After

Defendant’s former counsel withdrew from the case [ECF No. 57] Defendant has ceased

corresponding with the Court, has failed to meet his discovery obligations, and has not otherwise

appeared in this case or responded to Plaintiff’s Complaint. Plaintiff obtained a Certificate of

Default from the Clerk of the Court and thereafter moved for a default judgment on April 6,

2021. [ECF No. 84]. The Court held a hearing on the Motion on August 18, 2021.

       It is hereby ORDERED that the Motion for Default Judgment [ECF No. 84] is

GRANTED in part with respect to Defendant’s liability relating to unpaid wages and overtime

wages under the Fair Labor Standards Act and New York Labor Law.

       It is FURTHER ORDERED that the motion for a default judgment is DENIED with

respect to Plaintiff’s retaliation claim under the Fair Labor Standards Act, 29 U.S.C. § 215(a)(3).

The Court declines to enter default judgment with respect to Plaintiff’s § 215(a)(3) retaliation

claim, because Plaintiff fails to plead a prima facie case for retaliation. Section. 215(a)(3) of the

FLSA prohibits an employer from discharging or discriminating against any employee “because

such employee has filed any complaint or instituted or caused to be instituted any proceeding

under or related to this chapter.” “To make a prima facie retaliation claim, the Plaintiff must
       Case 1:18-cv-08010-MKV-JLC Document 97 Filed 08/19/21 Page 2 of 2




show: (1) participation in protected activity known to the defendant, like the filing of a FLSA

lawsuit; (2) an employment action disadvantaging the plaintiff; and (3) a causal connection

between the protected activity and the adverse employment action.” D’Amato v. Five Star

Reporting, Inc., 80 F. Supp. 3d 395, 420 (E.D.N.Y. 2015). An adverse employment action must

“affect[] the terms, privileges, duration, or conditions of the plaintiff’s employment.” Id.

(quoting Ginsberg v. Valhalla Anesthesia Associates, P.C., 971 F. Supp. 144, 148 (S.D.N.Y.

1997)). Plaintiff does not plead how the filing of a police report against Plaintiff for allegedly

stealing from the Defendants while he was employed constitutes an adverse employment action.

Plaintiff therefore fails to make out a prima facie retaliation claim under the FLSA, as noted at

the hearing on the default judgment motion. See City of New York v. Mickalis Pawn Shop, LLC,

645 F.3d 114, 137 (2d Cir. 2011) (“[P]rior to entering default judgment, a district court is

required to determine whether the plaintiff’s allegations establish the defendant’s liability as a

matter of law.”) (quotation and alterations omitted).

       By separate order, the Court will refer this case to the designated magistrate judge for an

inquest on damages.

SO ORDERED.
                                                        _________________________________
Date: August 19, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
